EXHIBIT AMENDED MANAGEMENT INCENTIVE COMPENSATION PLAN OF PROGRESS ENERGY, INC. AS AMENDED JANUARY 1, 2010 TABLE OF CONTENTS Page ARTICLE I PURPOSE 1 ARTICLE II DEFINITIONS 1 ARTICLE III ADMINISTRATION 8 ARTICLE IV PARTICIPATION 9 ARTICLE V AWARDS 9 ARTICLE VI DISTRIBUTION AND DEFERRAL OF AWARDS 12 ARTICLE VII TERMINATION OF EMPLOYMENT 18 ARTICLE VIII MISCELLANEOUS 19 EXHIBIT A MICP RELATIVE PERFORMANCE WEIGHTINGS EXHIBIT B MANAGEMENT INCENTIVE EXAMPLE EXHIBIT C PARTICIPATING EMPLOYERS FORM OF DESIGNATION OF BENEFICIARY ARTICLE I PURPOSE The purpose of the Management Incentive Compensation Plan (the “Plan”) of Progress Energy, Inc. is to promote the financial interests of the Company, including its growth, by (i) attracting and retaining executive officers and other management-level employees who can have a significant positive impact on the success of the Company; (ii) motivating such personnel to help the Company achieve annual incentive, performance and safety goals; (iii) motivating such personnel to improve their own as well as their business unit/work group’s performance through the effective implementation of human resource strategic initiatives; and (iv) providing annual cash incentive compensation opportunities that are competitive with those of other major corporations. The Sponsor amends and restates the Plan effective January 1, 2010.The terms of the amended and restated Plan shall govern the payment of any benefits commencing after January 1, 2010. ARTICLE II DEFINITIONS The following definitions are applicable to the Plan: 1.“Achievement Factor”:The sum of the Weighted Achievement Percentages determined for each of the Performance Measures for the Year. 2.“Award”:The benefit payable to a Participant hereunder based upon achievement of the Performance Measures and as may be adjusted in accordance with Section 6 of Article V below. 3.“Affiliated Entity”:Any corporation or other entity that is required to be aggregated with the Sponsor pursuant to Sections 414(b), (c), (m), or (o) of the Internal Revenue Code of 1986, as amended (the “Code”), but only to the extent required. 4.“Board”:The Board of Directors of the Sponsor. 5.“Cause”:Any of the following: (a) embezzlement or theft from the Company, or other acts of dishonesty, disloyalty or otherwise injurious to the Company; (b) disclosing without authorization proprietary or confidential information of the Company; (c) committing any act of negligence or malfeasance causing injury to the Company; (d) conviction of a crime amounting to a felony under the laws of the United States or any of the several states; (e) any violation of the Company’s Code of Ethics; or (f) unacceptable job performance which has been substantiated in accordance with the normal practices and procedures of the
